DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0190143 to Corelli in view of U.S. Patent Application Publication 2017/0039523 to Rotimi.
Regarding claim 1, Corelli discloses a non-transitory medium having machine-
readable instructions stored thereon, the instructions comprising:
a context analyzer (e.g., a dialog or conversation and context analysis
module 144) to determine context data (e.g., context) based on information (e.g.,
conversations) shared between participants (e.g., participants 108) as part of a
communications session (e.g., a dialog), wherein the participants are non-virtual entities
(e.g., human participants); and ([0034], [0040], [0042] and FIG. 1)
an emotion detector (e.g., an audio analysis module 140 or a video analysis
module 142) to detect an emotional state (e.g., emotion status) of a given participant
(e.g., participants 108) of the communications session (e.g., a dialog), based-on
emotional state parameters detected using data communicated between the participants
and to generate a media request for personal media content (e.g., assistive
information. [0004 & 0006] discloses: “assistive information” can be “weather forecast.”
“Weather forecast’ is equated to “personal media content” because Corelli teaches
providing “weather forecast” to users/participants based on their context.) based on the
detected emotional state and the context data, ([0042] and FIG. 1; [0047] and step 206
of FIG. 2 - relevant assistive information is identified and obtained based on the
detected emotional state and the context of the participants’ dialog. Since the relevant
assistive information is obtained in real-time and is specific to the dialog, it is implied
that there is a request for obtaining the assistive information) wherein a representation
of the personal media content (e.g., assistive information) is provided to at least one of
the participants based on the media request. ([0047], [0051] and steps 206, 218 of FIG.
2 - The relevant assistive information is presented to participants.)

	Regarding claim 14, Corelli disclose:
detecting context data (e.g., context) based on information shared between participants (e.g., participants 108) as part of a communications session (e.g., a dialog), wherein the participants are non-virtual entities (e.g., human participants); 
detecting an emotional state (e.g., an audio analysis module 140 or a video analysis
module 142; e.g., emotion status) of a given participant of the communications session based on the information shared between participants as part of the communications session (([0042] and FIG. 1; [0047] and step 206 of FIG. 2 - relevant assistive information is identified and obtained based on the detected emotional state and the context of the participants’ dialog. Since the relevant assistive information is obtained in real-time and is specific to the dialog, it is implied
that there is a request for obtaining the assistive information) and emotional state parameters detected using data communicated between the participants;    
 generating a media request for personal media content (e.g., assistive information. [0004 & 0006] discloses: “assistive information” can be “weather forecast.” “Weather forecast’ is equated to “personal media content” because Corelli discloses providing “weather forecast” to users/participants based on their context) based on the detected emotional state and the context data; and 
retrieving the personal media content from a datastore of at least one of the participants (e.g., fixed databases; 0043-profile and preference information, used to deliver assistive information; user relevant data that is being accessed and provided to the user thus can cover a “datastore of at least one of the participants”) based on the media request.

Corelli does not disclose detecting emotional state of a given participant of the
communication session based on emotional state parameters detected using data
communicated between the participants.

Rotimi discloses detecting emotional state of a given participant (e.g., an
interview candidate) of the communication session (e.g., the interview between
interviewers and the interview candidate) based on emotional state parameters (e.g.,
vocal parameters) detected using data communicated between the participants. ([0004],
[0007], [0025] )

It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify Corelli in view of Rotimi in order to detect
emotional state of a given participant of the communication session based on emotional
state parameters detected using data communicated between the participants. One of
ordinary skill in the art would have been motivated because it would detect emotions of
participants of a conversation accurately.

Regarding claim 8, Corelli discloses wherein the instructions further comprise a
search function to retrieve the personal media content from a datastore (e.g., fixed
databases) that is associated with at least one of the participants and to provide the
personal media content to at least one of the participants based on the media request.
([0042] and [0047] -“ The context and content of the dialog and physical and emotional
conditions of the participants are communicated to an assistive information detection
module 146, which can use this communicated information to search sources of data for
assistive information relevant to the dialog and the participants.” “the assistive
information is obtained in real-time and is specific to the dialog and one or more of the
participants in the dialog. Therefore, the captured data are used to identify assistive
information. In one embodiment, the captured data are used in at least one of static
searches and dynamic searches over fixed databases....” [0004 & 0006] discloses:
“assistive information” can be “weather forecast.” “Weather forecast” is equated to
“personal media content” because Corelli teaches providing “weather forecast” to
users/participants based on their context.)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0190143 to Corelli and U.S. Patent Application Publication 2017/0039523 to Rotimi as applied to claim 1 above in view of U.S. Patent Application Publication 2020/0154170 to Wu.
Regarding claim 3, Corelli and Rotimi do not disclose wherein the instructions
further comprise a user interface associated with at least one of the participants to
present the personal media content that is retrieved based on the media request, the
user interface including a graphical user interface (GUI) icon to graphically represent the personal media content on the user interface, wherein the personal media content is
an image, an audio file, an audio/video file, or a text file.

Wu discloses wherein the instructions further comprise a user interface (e.g., the
user interface illustrated in FIG. 5) associated with at least one of the participants to
present the personal media content that is retrieved based on the media request, the
user interface including a graphical user interface (GUI) icon to graphically represent the
personal media content on the user interface, ([0063]- [0065] and FIG. 5. The
representative image of the recommended TV program is considered as the claimed
icon) wherein the personal media content is an image, an audio file, an audio/video file,
or a text file. ([{0065] — the media content is a TV program that corresponds to the
claimed audio/video file.)
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify Corelli and Rotimi in view of Wu such that
the instructions further comprise a user interface associated with at least one of the
participants to present the personal media content that is retrieved based on the media
request, the user interface including a graphical user interface (GUI) icon to graphically
represent the personal media content on the user interface, wherein the personal media
content is an image, an audio file, an audio/video file, or a text file. One of ordinary skill
in the art would have been motivated because it would enhance user convenience by
displaying prominently relevant information to users.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0190143 to Corelli and U.S. Patent Application Publication 2017/0039523 to Rotimi as applied to claim 1 above in view of U.S. Patent No. 9,781,457 to James.
Regarding claim 4, Corelli and Rotimi do not disclose wherein the instructions
further comprise a sharing function associated with the GUI icon, the sharing function
being activated to enable sharing of the personal media content in response to the GUI
being selected by a user input, wherein the sharing function includes at least one of a
print option, a save option, a social media posting option, a text message option, or an
e-mail option.
James discloses wherein the instructions further comprise a sharing function
(e.g., user indicator 112 under the sharing this video with friends function —FIG. 1)
associated with the GUI icon (video thumbnail 104—FIG. 1), the sharing function being
activated to enable sharing of the personal media content in response to the GUI being
selected by a user input (col. 4, line 57 — col. 5, line 3), wherein the sharing function
includes at least one of a print option, a save option, a social media posting option, a
text message option, or an e-mail option. (col. 4, lines 47-53, col. 4, line 57 — col. 5, line
33 — sharing function includes sharing with other uses in a social network. As such,
sharing function includes a social media posting option.)
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify Corelli and Rotimi in view of James such
that the instructions further comprise a sharing function associated with the GUI icon,
the sharing function being activated to enable sharing of the personal media content in response to the GUI being selected by a user input, wherein the sharing function includes at least one of a print option, a save option, a social media posting option, a test message option, or an email option. One of ordinary skill in the art would have been motivated because it would enhance user convenience by allowing the user sharing the content without going to another user interface.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0190143 to Corelli, U.S. Patent Application Publication 2017/0039523 to Rotimi and U.S. Patent No. 9,781,457 to James as applied to claim 4 above in view of U.S. Patent Application Publication 2016/0291921 to Miller.
Regarding claim 5, Corelli, Rotimi and James do not disclose wherein the sharing
function includes an editing option to enable participants to filter, add content, or alter
the retrieved personal media content in response to user input.
Miller discloses wherein the sharing function includes an editing option to enable
participants to filter, add content, or alter the retrieved personal media content in
response to user input. ([0087])
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify Corelli, Rotimi and James in view of Miller
such that the sharing function includes an editing option to enable participants to filter,
add content, or alter the retrieved personal media content in response to user input.
One of ordinary skill in the art would have been motivated because it would improve a user experience in relation to creating and participating in multimedia conversations with
a group of users. See Miller: [0008].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0190143 to Corelli and U.S. Patent Application Publication 2017/0039523 to Rotimi as applied to claim 1 above in view of U.S. Patent Application Publication 2011/0066366 to Ellanti.
Regarding claim 6, Corelli and Rotimi do not disclose wherein the context data
represents a date, time, and/or place of a prior experience involving at least one of the
participants.
Ellanti discloses wherein the context data represents a date, time, and/or place of
a prior experience involving at least one of the participants. ([0078] and FIG. 4 - The
previous-communication reminder 418 includes a time of the previous communication
Involving the same participant 214.)
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify Corelli and Rotimi in view of Ellanti such
that the context data represents a date, time, and/or place of a prior experience involving at least one of the participants. One of ordinary skill in the art would have been motivated because it would enhance user’s convenience by providing the user information relevant to the current communication.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0190143 to Corelli and U.S. Patent Application Publication 2017/0039523 to Rotimi as applied to claim 1 above in view of U.S. Patent Application Publication 2019/0244639 to Benedetto.
Regarding claim 7, Corelli and Rotimi do not disclose wherein the emotional state
parameters include voice inflections, voice tones, silent periods, facial patterns, pupil
dilation, eye movements, hand movements and/or body movements.
Benedetto discloses wherein the emotional state parameters include voice
inflections, voice tones, silent periods, facial patterns, pupil dilation, eye movements,
hand movements and/or body movements. ([0011] — emotional state parameters
include facial patterns.)
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify Corelli and Rotimi in view of Benedetto
such that the emotional state parameters include voice inflections, voice tones, silent
periods, facial patterns, pupil dilation, eye movements, hand movements and/or body
movements. One of ordinary skill in the art would have been motivated because it
would enhance the accuracy of emotional state analysis.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0190143 to Corelli and U.S. Patent Application Publication 2017/0039523 to Rotimi as applied to claim 8 above in view of U.S. Patent Application Publication 2018/0225306 to He.
Regarding claim 9, Corelli and Rotimi do not disclose wherein the personal
media content is stored on the datastore with metadata that includes at least one of
emotional metadata tags or context metadata tags, the search function matching the at
least one of the emotional or context metadata tags matched with the determined
emotional state and context data to retrieve the personal media content.
He discloses wherein the personal media content (e.g., images) is stored on the
datastore (e.g., database storing images and associated metadata) with metadata that
includes at least one of emotional metadata tags (e.g., happy, angry) or context
metadata tags, ([0036]-[0040], [0045] and FIGs. 4 and 5) the search function matching
the at least one of the emotional or context metadata tags matched with the determined
emotional state and context data to retrieve the personal media content. ([0045] —
images are searched to yield the result that image 524 of the mountain scene is
suggested because there is a match between the emotional metadata tags “nappy” and
determined emotional state and context data of “great.”)
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify Corelli and Rotimi in view of He such that
the personal media content is stored on the datastore with metadata that includes at
least one of emotional metadata tags or context metadata tags, the search function
matching the at least one of the emotional or context metadata tags matched with the
determined emotional state and context data to retrieve the personal media content.
One of ordinary skill in the art would have been motivated because it enhances user’s
convenience by automatically provide content more likely to be relevant to the current
state of the user.

Claims 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0190143 to Corelli in view of U.S. Patent Application Publication 2020/0154170 to Wu and further in view of U.S. Patent No. 9,781,457 to James.
Regarding claim 10, Corelli discloses a device, comprising:
a non-transitory memory to store data and instructions; and ([0057], [0062])
a processor configured to access the memory and execute the instructions; ([0061])
the instructions comprising:
a context analyzer (e.g., a dialog or conversation and context analysis
module 144) to determine context data (e.g., context) based on information (e.g.,
conversations) shared between participants (e.g., participants 108) during a
communication session (e.g., a dialog), wherein the participants are non-virtual entities
(e.g., human participants); and ([0034], [0040], [0042] and FIG. 1)
a search function to retrieve personal media content from a datastore (e.g., fixed
databases) of at least one of the participants based on the context data; ([0042] and
[0047] -“ The context and content of the dialog and physical and emotional conditions of
the participants are communicated to an assistive information detection module 146,
which can use this communicated information to search sources of data for assistive
information relevant to the dialog and the participants.” “the assistive information is
obtained in real-time and is specific to the dialog and one or more of the participants in
the dialog. Therefore, the captured data are used to identify assistive information. In one
embodiment, the captured data are used in at least one of static searches and dynamic
searches over fixed databases....” [0004 & 0006] discloses: “assistive information” can
be “weather forecast.” “Weather forecast’ is equated to “personal media content”
because Corelli teaches providing “weather forecast” to users/participants based on
their context.)

Corelli does not disclose a user interface associated with at least one of the
participants to present the personal media content that is retrieved;
a formatter to format the personal media content as a graphical user interface
(GUI) icon on the user interface, wherein the GUI icon includes a sharing function that is
invoked in response to user input to enable sharing of the personal media content.
Wu discloses a user interface (e.g., the user interface illustrated in FIG. 5)
associated with at least one of the participants to present the personal media content
that is retrieved; and ([0063]- [0065] and FIG. 5. the media content, which is a TV
program, is presented to the participants of the conversation via user interface
illustrated in FIG. 5)
a formatter to format the personal media content as a graphical user interface
(GUI) icon on the user interface ([0063]- [0065] and FIG. 5. The representative image
of the recommended TV program is considered as the claimed icon).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify Corelli and Wu to include a user interface
associated with at least one of the participants to present the personal media content
that is retrieved; a formatter to format the personal media content as a graphical user
interface (GUI) icon on the user interface. One of ordinary skill in the art would have
been motivated because it would it would enhance user convenience by displaying
prominently relevant information to users.
Corelli and Wu do not disclose wherein the GUI icon includes a sharing function
that is invoked in response to user input to enable sharing of the personal media
content.
James discloses wherein the GUI icon includes a sharing function (e.g., user
indicator 112 under the sharing this video with friends function -FIG. 1) that is invoked
in response to user input to enable sharing of the personal media content. (col. 4, line
57 —col. 5, line 3)
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify Corelli and Wu and in view of James such
that the GUI icon includes a sharing function that is invoked in response to user input to
enable sharing of the personal media content. One of ordinary skill in the art would have
been motivated because it would enhance user convenience by allowing the user
sharing the content without going to another user interface.

Regarding claim 11, Corelli, Wu and James, in particular, James disclose
wherein the sharing function includes at least one of a print option, a save option, a
social media posting option, a text message option, or an e-mail option to allow the
participants to share the personal media content with other users in response to user
input. (col. 4, lines 47-53, col. 4, line 57 —col. 5, line 33 — sharing function includes
sharing with other uses in a social network. As such, sharing function includes a social
media posting option.)
The prior art used in the rejection of the current claim is combined using the
same motivations as was applied in claim 10.

Regarding claim 13, Corelli discloses an emotion detector (e.g., an audio
analysis module 140 or a video analysis module 142) to detect an emotional state (e.g., emotion status) of a given participant of the communications session and to generate a
media request that is used by the search function to retrieve the personal media content
(e.g., assistive information) based on the detected emotional state and the context data.
([0042] and FIG. 1; [0047] and step 206 of FIG. 2 - relevant assistive information is
searched, identified and obtained based on the detected emotional state and the
context of the participants’ dialog. Since the relevant assistive information is obtained in
real-time and is specific to the dialog, it is implied that there is a request for obtaining
the assistive information.)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0190143 to Corelli, U.S. Patent Application Publication 2020/0154170 to Wu and U.S. Patent No. 9,781,457 to James as applied to claim 10 above and further in view of U.S. Patent Application Publication 2016/0291921 to Miller.
Regarding claim 12, Corelli, Wu and James do not disclose wherein the sharing
function includes an editing option to allow users to filter, add content, or after the
retrieved personal media content in response to user input.
Miller discloses wherein the sharing function includes an editing option to allow
users to filter, add content, or after the retrieved personal media content in response to
user input. ([0087])
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify Corelli, Wu and James in view of Miller
such that the sharing function includes an editing option to allow users to filter, add
content, or after the retrieved personal media content in response to user input. One of
ordinary skill in the art would have been motivated because it would “improv[e] a user experience in relation to creating and participating in multimedia conversations with a group of users.” See Miller: [0008].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0190143 to Corelli and U.S. Patent Application Publication 2017/0039523 to Rotimi as applied to claim 14 above, in view of U.S. Patent Application Publication 2020/0154170 to Wu and U.S. Patent No. 9,781,457 to James
Regarding claim 15, Corelli and Rotimi do not disclose formatting the personal
media content as a graphical user interface (GUI) icon on a user interface; and providing a sharing function with the GUI icon for the retrieved personal media content in response to user input, wherein the sharing function includes at least one of a print option, a save option, a social media posting option, a text message option, an e-mail option, or an editing option to allow the participants to share the personal media content with others in response to user input.
Wu discloses formatting the personal media content as a graphical user interface
(GUI) icon on a user interface (e.g., the user interface illustrated in FIG. 5).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify Corelli and Rotimi in view of Wu in order to
format the personal media content as a graphical user interface (GUI) icon on a user
interface. One of ordinary skill in the art would have been motivated because it would
enhance user convenience by displaying prominently relevant information to users.

Corelli, Rotimi and Wu do not disclose providing a sharing function with the GUI
icon for the retrieved personal media content in response to user input, wherein the
sharing function includes at least one of a print option, a save option, a social media
posting option, a text message option, an e-mail option, or an editing option to allow the
participants to share the personal media content with others in response to user input.
James discloses providing a sharing function (e.g., user indicator 112 under the
sharing this video with friends function -FIG. 1) with the GUI icon (video thumbnail 104—
FIG. 1) for the retrieved personal media content in response to user input (col. 4, line 57
— col. 5, line 3), wherein the sharing function includes at least one of a print option, a
save option, a social media posting option, a text message option, an e-mail option, or
an editing option to allow the participants to share the personal media content with
others in response to user input. (col. 4, lines 47-53, col. 4, line 57 —col. 5, line 33 —
sharing function includes sharing with other uses in a social network. As such, sharing
function includes a social media posting option.)
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify Corelli, Rotimi and Wu in view of James in
order to provide a sharing function with the GUI icon for the retrieved personal media
content in response to user input, wherein the sharing function includes at least one of a
print option, a save option, a social media posting option, a text message option, an e-
mail option, or an editing option to allow the participants to share the personal media
content with others in response to user input. One of ordinary skill in the art would have
been motivated because it would enhance user convenience by allowing the user
sharing the content without going to another user interface.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed March 9, 2022 have been fully considered but they are not persuasive. 
The applicant argues the current rejection relies on an overly broad claim construction.  
     	The claims are given the broadest reasonable interpretation and limitations from the specification are not read into the claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., personal media content, memorable photo) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claims 1 and 14
	The claims are given the broadest reasonable interpretation and limitations from the specification are not read into the claims. Corelli discloses providing relevant information which is influenced by the dialog context and the participant emotional information. The additional feature of evaluating costs does not preclude the prior art from disclosing the claimed invention which has been given the broadest reasonable interpretation, particularly when the claims do not provide specific details concerning how the emotional information is gathered. 
Claim 10-
	The applicant argues Corelli does not disclose “retrieving the personal media content from a datastore of at least one of the participants based on the media request”.
	The claims are given the broadest reasonable interpretation and limitations from the specification are not read into the claims. The newly amended claim limitations have been addressed in the rejections cited above.
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN B WALSH/Primary Examiner, Art Unit 2451